Citation Nr: 0917327	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-38 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder (claimed as Barrett's esophagitis 
and hiatal hernia), to include as secondary to service-
connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to January 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) from a rating decision issued in September 2005 by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Phoenix, Arizona.

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  By an unappealed rating decision dated in September 2004, 
the RO denied the Veteran's application to reopen the claim 
of service connection for a gastrointestinal disorder.

2.  Evidence received subsequent to the September 2004 RO 
decision, when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the claim of service connection for a 
gastrointestinal disorder (claimed as Barrett's esophagitis 
and hiatal hernia), to include as secondary to PTSD, and does 
not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2004 RO decision that denied the Veteran's 
petition to reopen a claim of service connection for a 
gastrointestinal disorder is final.  38 U.S.C.A. § 7105 (West 
2002).

2.  Evidence received since the September 2004 RO decision is 
not new and material, and the Veteran's claim of service 
connection for a gastrointestinal disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in July 2005 and May 2006 the Veteran 
was informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  The Board notes that the notice provided in 
the July 2005 letter was not in total compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  For example, the July 2005 
letter did not note all previous denials of the Veteran's 
gastrointestinal disability claim, and the July 2005 notice 
was not entirely clear as to what was necessary to reopen his 
service connection claim.

While the Board finds that VA has not provided adequate Kent 
notice to the Veteran, this deficiency is not prejudicial.  
Shinseki v. Sanders/Simmons, No. 07-1209 (U. S. Sup. Ct. Apr. 
21, 2009); 556 U. S. ___ (2009).  In this regard, a review of 
the evidence of record reveals that, in the September 2006 
statement of the case, the Veteran was essentially informed 
of the reason as to why his claim had been previously denied.  
Furthermore, the July 2005 VCAA notice letter that the 
Veteran received during this appeal, although not 
substantively adequate for Kent notice, did provide him with 
information of VA's responsibility to assist him in obtaining 
evidence and provide him with a medical examination if 
necessary, as well as how to contact VA with any questions he 
may have.  Importantly, the Board notes that the Veteran is 
represented in this appeal.  Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  The Veteran has submitted argument and 
evidence in support of the appeal.  Based on the foregoing, 
the Board finds that the Veteran has had a meaningful 
opportunity to participate in the adjudication of the claim 
such that the essential fairness of the adjudication is not 
affected.

In May 2006 the Veteran received notice regarding the 
assignment of a disability rating and an effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, the claim was 
readjudicated, and a Supplemental Statement of the Case was 
provided in October 2007.  The Board finds that the Veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and that not 
withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are private and VA medical records.  The 
record also contains the Veteran's written statements in 
support of his appeal.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Applicable Laws

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability, 
which is proximately due to, the result of, or aggravated by, 
an established service-connected disorder.  38 C.F.R. § 
3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary 
service connection includes instances in which an established 
service-connected disorder results in additional disability 
of another condition by means of aggravation.  Allen.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date, and the new definition 
applies.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  If the Board finds that no such evidence has 
been offered, that is where the analysis must end; hence, 
what the RO may have determined in this regard is irrelevant.  
Jackson, 265 F.3d at 1369.

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  Elkins v. West, 12 Vet. App. 
209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A June 2002 rating decision denied service connection for a 
gastrointestinal disability on a direct-incurrence basis.  By 
rating decision in April 2003, the RO denied the Veteran's 
application to reopen a claim of service connection for 
gastrointestinal disability on a direct-incurrence basis.  In 
September 2004, the RO denied the Veteran's application to 
reopen a claim of service connection for gastrointestinal 
disability on a direct-incurrence basis, and also denied 
service connection for the gastrointestinal disability on a 
secondary service-connection basis.  Following notice to the 
Veteran, with his appellate rights, later in September 2004, 
no appeal was taken from that determination, and, as such, 
the September 2004 RO decision is final.  38 U.S.C.A. § 7105.  
In June 2005 the Veteran requested that this claim be 
reopened.

The June 2002, April 2003, and September 2004 RO decisions 
denied service connection for a gastrointestinal disability 
on the basis that the Veteran had no record of treatment for 
gastrointestinal disability during service, and that there 
was no competent evidence linking a gastrointestinal 
disability to service or to service-connected PTSD.

The evidence of record at the time of the previous RO denials 
included service treatment records, including the Veteran's 
January 1970 service separation examination, that revealed no 
complaints or diagnoses of gastrointestinal disability.  An 
August 1982 private record revealed a history of ulcers 
beginning in 1979, and another August 1982 private record 
noted a sliding esophageal hiatal hernia.  Barrett's 
esophagus was diagnosed in March 1994.  A July 2003 VA record 
noted that the Veteran had asserted that he had had stomach 
problems since his service in Vietnam.  An August 2004 VA 
examiner opined that the Veteran's chronic esophageal reflux 
disease was not caused by or a result of his PTSD.  

The evidence added to the claims file subsequent to the 
September 2004 RO denial essentially consists of VA and 
private medical records reflecting treatment for and 
diagnoses of gastrointestinal disability.  The additional 
evidence also includes the Veteran's statements, including 
comments made in his September 2006 substantive appeal, 
wherein he repeated his assertion that he had had a hiatal 
hernia since 1970.  

The evidence added to the claims file subsequent to the 
September 2004 RO denial does not raise a reasonable 
possibility of substantiating this claim.  The record is 
still absent for any competent clinical evidence showing that 
the Veteran has a chronic gastrointestinal disability that 
had its onset during service, and there is no new evidence 
indicating any relationship between the Veteran's 
gastrointestinal disability and his service-connected PTSD.

In short, the Board finds that the evidence is not new and 
material under 38 C.F.R. § 3.156.  As such, the Veteran's 
claim of entitlement to service connection for a 
gastrointestinal disorder (claimed as Barrett's esophagitis 
and hiatal hernia), to include as secondary to service-
connected PTSD is not reopened.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first 
hand knowledge (i.e., experiencing stomach problems either in 
service or after service).  Barr v. Nicholson, 21 Vet. App. 
303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
As a layman, however, the Veteran simply does not have the 
necessary medical training and/or expertise to opine whether 
he has a chronic gastrointestinal disability related to 
service or to service-connected PTSD.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a gastrointestinal disorder (claimed as 
Barrett's esophagitis and hiatal hernia), to include as 
secondary to service-connected PTSD, is denied.


REMAND

As for the issue of entitlement to a rating in excess of 70 
percent for PTSD, the Board notes that the Veteran last 
underwent a VA rating examination for that disability in July 
2005.  In written argument received in February 2008 and 
(especially) April 2009, the Veteran's representative 
essentially indicated that the Veteran's PTSD had worsened 
since his July 2005 VA examination and specifically requested 
that a current VA PTSD rating examination be undertaken.

The Board notes that it appears that the Veteran has 
undergone significant changes since the July 2005 VA 
examination, including a geographical move (from Arizona to 
Oklahoma) as well as an apparent change in his martial status 
(June 2006 VA medical record).  Further (as noted in an 
October 2007 VA medical record), it appears the Veteran has 
changed his psychiatric medication treatment regimen.  As 
such, the Board finds that the Veteran should be afforded the 
appropriate VA examination to rate his service-connected 
PTSD.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  Any VA medical records pertaining to 
examination or treatment the Veteran 
received for his PTSD (or other 
psychiatric disability) not already of 
record, in particular dated from October 
18, 2007, should be secured and 
associated with the claims file.

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
severity of his service-connected PTSD.  
The claims file must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
studies should be performed, and all 
findings reported in detail.

3.  The AOJ should then readjudicate the 
issue of entitlement to an increased 
rating for PTSD, currently rated as 70 
percent disabling.  If the benefit sought 
is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


